COURT OF APPEALS











COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL PASO, TEXAS
 
                                                                              )
                                                                              )              
No.  08-06-00060-CV
                                                                              )
                                                                              )                    Appeal from the
IN THE INTEREST OF
CHRISTOPHER            )
DAVID ORTEGA, A CHILD                               )                
388th District Court
                                                                              )
                                                                              )           
of El Paso County, Texas
                                                                              )
                                                                              )              
(TC# 2001CM12908)
                                                                              )
 
 
O
P I N I O N
 
Appellant, David
Ortega, Jr., is appealing from default orders of the trial court entered in a
suit to modify the parent-child relationship. 
Appellee Dianna Christine Bustillos filed a petition to modify child
support.  Appellant was duly cited and
filed an answer and counter motion to modify. 
On the day of trial, Appellee appeared and her trial counsel announced
ready but Appellant failed to appear. 
The trial court entered a default judgment in favor of Appellee and
Appellant timely filed his notice of appeal.




Pending before the
Court is the parties=
agreed motion to set aside the trial court=s
judgment pursuant to Texas Rule of Appellate Procedure 42.1(a)(2)(B).  On March 30, 2006, this Court ordered that
the cause be referred to mediation.  The
parties have apparently reached an agreement regarding this matter.  The parties now ask that we dismiss the
appeal, reverse the default judgment and default order of withholding without
reference to the merits, and remand to the trial court for further proceedings.[1]  The parties have complied with the
requirements of Rule 42.1(a)(2)(B).
We have considered
this cause on the motion and conclude that the motion should be granted.  Accordingly, the trial court=s AORDER
IN SUIT TO MODIFY PARENT-CHILD RELATIONSHIP@
signed on December 21, 2005, and AEMPLOYER=S ORDER TO WITHHOLD FROM EARNINGS FOR
CHILD SUPPORT@ signed
on December 21, 2005, are set aside without regard to the merits and this cause
is remanded to the trial court for rendition of judgment in accordance with the
parties=
agreement.  See Tex.R.App.P. 42.1(a)(2)(B).  The motion does not specify that the parties
have reached an agreement regarding costs. 
Therefore, Appellant shall pay all costs incurred by reason of this
appeal.  Tex.R.App.P. 42.1(d).
 
 
July
13, 2006
DAVID WELLINGTON
CHEW, Justice
 
Before Barajas, C.J., McClure, and Chew, JJ.




[1]
This Court may dismiss an appeal pursuant to an agreement of the parties, but
we are not permitted to dismiss and remand for further proceedings.  See e.g., Creech v. Pendergrass,
No. 08‑01‑00445‑CV, 2002 WL 536296 (Tex.App.‑-El Paso
April 11, 2002, no pet.)(not designated for publication).  However, we may set aside the trial court=s judgment without regard to the merits
and remand the case to the trial court for rendition of judgment in accordance
with the agreement of the parties. 
Tex.R.App.P. 42.1(2)(B). 
Consequently, we interpret the joint motion as requesting that we set
aside the trial court=s
judgment without regard to the merits and that we remand to the trial court for
further proceedings.